Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Vice President and Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA EDGAR & email February 23, 2017 Alberto H. Zapata, Esq. Senior Counsel Disclosure Review and Accounting Office Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549-8629 Re:Lincoln Life & Annuity Company of New York Lincoln New York Account N for Variable Annuities Post-Effective Amendment No. 32 File No. 333-145531 Dear Mr. Zapata: Attached is a copy of the above-referenced post-effective amendment filed on February 22, 2017.The amendment consists of an updated prospectus that will be effective May 1, 2017.The Statement of Additional Information has been incorporated by reference. The amendment makes the following changes to the contracts that are sold as part of a fee-based financial plan under this prospectus: · addition of an annual account fee; · lower mortality & expense risk charges; and · new investment requirements for fee-based contracts that elect Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) or i4LIFE® Advantage Guaranteed Income Benefit (Managed Risk). Additionally, the amendment contains certain stylistic and administrative changes that have been made as part of our post-effective season updates. Please contact me at (260) 455-3917 with any questions or comments, and thank you for your assistance. Sincerely, Mary Jo Ardington
